Citation Nr: 0003618	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  97-33 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to a compensable rating for bilateral hearing 
loss.


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel


INTRODUCTION

The veteran had active military service from November 1966 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 1997 and August 1997 rating 
decisions by the Indianapolis, Indiana, Regional Office (RO) 
of the Department of Veteran's Affairs (VA).  In January 
1998, the veteran was scheduled for an RO hearing which he 
canceled.  He later requested a hearing before the Board in 
Washington D.C.  In January 2000, the veteran canceled his 
scheduled Board hearing, and requested that the Board proceed 
based upon evidence of record.   


FINDINGS OF FACT

1.  The veteran does not suffer from PTSD. 

2.  The veteran has no more than Level II hearing in each 
ear. 


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by the veteran's 
military service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999). 
 
2.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.85, Diagnostic Code 6100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for PTSD

Generally, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty if the disability is not a result of the 
veteran's own willful misconduct.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d). 

With respect to establishing a well-grounded claim for PTSD, 
there must be medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), a link, established by 
medical evidence, between current symptoms and an in-service 
stressor, and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

In the instant case, the Board finds that the veteran's 
service in Vietnam as a combat medic, and the presence of a 
medical diagnosis of PTSD by a VA social worker, based upon 
the veteran's combat history, are sufficient to well-ground 
his claim.  In addition, in light of two VA psychiatric 
examinations and other efforts by the RO to develop the 
medical record, the Board finds that the duty to assist the 
veteran has been met.  38 U.S.C.A. § 5107(a).  

At this point the Board finds that that inservice stressors 
have been established.  In this regard, the Board finds that 
the veteran did engage in combat with the enemy as evidenced 
by his military occupational specialty (MOS) as a medic, and 
as further confirmed by a July 1968 letter of commendation 
from his captain.  Accordingly, the reported stressors are 
accepted.  38 U.S.C.A. § 1154(b). However, at issue is 
neither the veteran's combat exposure, nor his report of 
stressors, but whether he suffers from PTSD.  After a review 
of the evidence, the Board finds that the preponderance of 
the evidence is against the veteran's claim on the basis that 
he does not have PTSD.   

The veteran was noted to have PTSD in a March 1997 VA 
outpatient "Intake Assessment" from the VA Mental Health 
Clinic.  The veteran had appeared for an Agent Orange 
protocol examination and stated that he had been encouraged 
by a friend to seek a mental health evaluation.  The veteran 
reported combat-related nightmares, and he complained of 
being nervous at work with an exaggerated startle response 
and hypervigilance.  He had no previous history of mental 
health treatment.  He reported that he yelled at his wife, 
then apologized later.  He further reported having been 
present as a medic at the Battle of Khe San during the TET 
Offensive in 1968.  The veteran was noted to be friendly, 
verbal, smiling with rapid speech, and tense body posture.  
The social worker reported a diagnosis of PTSD, combat-
related, chronic.  The veteran was to return in a month for a 
prescription, he was not interested in counseling.  He saw a 
VA physician, presumably a psychiatrist, in April 1997.  The 
physician noted no specific abnormality in the mental status 
evaluation but reported a finding of "rule out PTSD."  The 
veteran was prescribed Vistaril for his nervousness.  

In conjunction with his claim, the veteran was afforded a VA 
psychiatric examination for PTSD in June 1997.  The veteran 
complained of nervousness ever since his tour of duty in 
Vietnam, especially after a rocket blew up in his hand.  He 
reported worrying a lot about his work.  He denied feeling 
depressed or sad.  He reported that he slept well for about 8 
hours a night.  He reported occasional nightmares about 
Vietnam.  He stated that he had seen a VA psychiatrist twice 
since January 1997, and had been prescribed Vistaril, which 
he stopped after the first dose because it made him sleepy.  
The veteran had been married for 27 years to the same woman 
and had been employed at the same company for 24 years.  He 
reported that he got along well with his supervisors and co-
workers.  

The mental status examination indicated that the veteran was 
clean, appropriately dressed, and well groomed.  He was 
without psychomotor agitation, retardation, or startle 
response.  He was polite, friendly, and cooperative.  His 
speech was spontaneous, relevant and goal directed, and his 
mood was cheerful.  His affect was appropriate and he was 
well oriented without cognitive deficit.  The examiner 
reported that the veteran did not have PTSD.  He reported a 
diagnosis of personality disorder, not otherwise specified.  

In January 1998, the veteran requested further VA examination 
for PTSD by a different physician.  He was evaluated by 
another VA psychiatrist in February 1998, and reported 
complaints similar to those from his June 1997 examination.  
He reiterated his military history as a combat medic, and 
losing his best friend to an explosion.  He reported one 
nightmare a month and no intrusive thoughts about the war.  
He stated that he rarely had flashbacks but did experience 
distress when exposed to war related activities or movies.  
He reported that he slept okay one-half of the time with 
sleep problems the other half.  He had no problems with anger 
or concentration at work but sometimes had difficulty 
concentrating outside of work.  He endorsed a mild increase 
in startle response and a mild increase in hypervigilance.  
He had no difficulty with restricted affect, depressed mood, 
hallucinations, homicidal thoughts, or suicidal thoughts.  

The mental status evaluation revealed no significant 
abnormalities in speech and behavior.  His affect was range 
appropriate and euthymic, his mood was "okay."  Memory was 
intact, attention and concentration were normal.  His 
judgment and insight were intact.  The examiner reported an 
Axis I diagnosis of anxiety disorder, not otherwise 
specified.  He reported that the veteran had some symptoms of 
PTSD, but did not meet the full criteria for PTSD as a 
diagnosis.  He further stated that the veteran had no degree 
of impairment in his interpersonal or professional life as a 
result of his symptoms.  

After a review of the veteran's statements and the VA medical 
examination reports and outpatient records, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for PTSD.  While the 
veteran does have a March 1997 diagnosis of PTSD from a VA 
social worker, the Board notes that the diagnosis was based 
upon the veteran's report of combat without further 
elaboration.  As reflected in the VA social worker's clinical 
notes of March 1997, he did not perform a mental status 
evaluation, or report in any detail, the veteran's symptoms 
or the specific stressors for a PTSD diagnosis.  He did note 
that the veteran reported nightmares, and was nervous at 
work, but there was no objective evaluation of the veteran's 
mental status.  See 38 C.F.R. § 4.125(a).  Moreover, the 
April 1997 notation to "rule out" PTSD was never 
investigated further through the VA mental health clinic, and 
there is no evidence of abnormality in the mental status 
evaluation that accompanies this April 1997 clinical 
notation.  In addition, the veteran reported that he had seen 
a VA psychiatrist on only two occasions since January 1997

In contrast, the veteran has been evaluated specifically for 
PTSD by two different VA psychiatrists, several months apart, 
and neither one found sufficient criteria for a diagnosis of 
PTSD.  Each VA examination report was detailed and specific 
in its report of stressful events and the veteran's report of 
symptoms, in addition to reporting an objective mental status 
evaluation.  Although the February 1998 examining VA 
psychiatrist did find some symptoms of PTSD, he did not find 
that they rose to a level sufficient for a diagnosis of PTSD.  

Accordingly, the Board concludes that the opinions of two 
different VA psychiatrists, who found no diagnosis of PTSD, 
after thorough and objective evaluations, weigh heavily 
against a single diagnosis of PTSD by a VA social worker who 
failed to conduct a thorough mental health evaluation.  While 
the Board does not dispute the credentials of the social 
worker, or his professional expertise, the psychiatrists, by 
their professional requirements, have more extensive training 
and education in the field of mental health, and by their 
reported examinations, performed in-depth, careful 
evaluations of the veteran's mental health status.  Thus, the 
Board finds that their opinions are more probative of the 
question at issue.  

The Board also considered the veteran's statements that he 
experienced terrible trauma in Vietnam, and his belief that 
he has PTSD.  However, although the veteran unquestionably 
was exposed to horrific events during his tour of duty and 
performed his service admirably, he is a layperson and not 
qualified to offer a diagnosis as required to support his 
claim.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In finding that the preponderance of the evidence does not 
support a finding that the veteran currently suffers from 
PTSD, the Board notes that consideration was given to all of 
the medical evidence of record.  In the Board's opinion, the 
social worker's diagnosis of PTSD does not suffice to render 
the evidence in relative equipoise, warranting resolution of 
reasonable doubt in the veteran's favor.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  
Therefore, as the preponderance of the evidence is against 
the veteran's claim, entitlement to service connection for 
PTSD is denied. 


II.  Compensable Rating for Bilateral Hearing Loss

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection, and, as such, the claim for an increased 
(compensable) rating is well grounded.  38 U.S.C.A. 
§ 5107(a); Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  
After reviewing the claims file, the Board further finds that 
the duty to assist the veteran has been met and that the 
record as it stands allows for an equitable determination of 
the veteran's appeal.  38 U.S.C.A. § 5107(a). 

Since this is an appeal from an initial grant of service 
connection and originally assigned evaluation, separate 
evaluations may be assigned for separate time periods that 
are under evaluation.  That is, appellate review must 
consider the applicability of "staged ratings" based upon 
the facts found during the time period in question.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Thus, the Board 
must look to whether a compensable evaluation is warranted 
from the effective date of the allowance for bilateral 
hearing loss.  Id. 

In assessing the veteran's disability, the Board reviews the 
evaluation as determined by the application of a schedule of 
ratings which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. §  4.7.

The veteran was granted service connection for bilateral 
hearing loss effective from March 1997.  He was assigned a 
noncompensable rating based upon an April 1997 VA examination 
report which showed an average puretone threshold of 34 
decibels in the right ear and 34 decibels in the left ear 
with a speech recognition score of 84 percent in the right 
ear and 88 percent in the left ear.  The diagnosis for each 
ear was the same; mild sensorineural hearing loss at 250 
Hertz (Hz), with normal hearing sensitivity from 500 to 
2000Hz, and a moderate sensorineural hearing loss from 3000 
to 6000Hz, back to normal at 8000Hz.  Tympanometry was 
normal.  

In conjunction with his current claim for an increased 
rating, the veteran was afforded further VA audiological 
examination in February 1998.  Puretone threshold averages 
were reported to be 33 decibels for the right ear and 33 
decibels for the left ear.  Speech audiometry revealed speech 
recognition ability of 100 percent for both the right ear and 
for the left ear.  The diagnosis was slight to moderate 
sensorineural hearing loss from 250 to 800Hz  in each ear 
with excellent speech discrimination.  

Evaluations of defective hearing for VA rating purposes range 
from non-compensable to 100 percent.  The evaluation is based 
upon organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1000, 2000, 3000 and 
4000 cycles per second.  To evaluate the degree of disability 
in service connected defective hearing, the revised rating 
schedule establishes 11 auditory acuity levels, designated 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. § 4.85.   

The audiometric findings of the veteran's April 1997 and 
February 1998 VA examinations correspond to no higher than 
Level II hearing in each ear.  The findings of each of these 
examinations are commensurate with a noncompensable rating 
according to the schedular criteria.  38 C.F.R. § 4.85, 
Diagnostic Code 6100.  Accordingly, the Board finds that the 
preponderance of the evidence is against a compensable 
disability rating for bilateral sensorineural hearing loss, 
at any time since the award of service connection effective 
March 1997.

In reviewing this issue, the Board has considered and found 
no indication of an 'approximate balance of positive and 
negative evidence' that would otherwise warrant a favorable 
determination pursuant to 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).   


ORDER

The appeal is denied.



		
	ALAN S. PEEVY 
	Member, Board of Veterans' Appeals



 

